Case: 21-51247     Document: 00516451118          Page: 1    Date Filed: 08/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 29, 2022
                                   No. 21-51247                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Giovanny Sanchez-Juarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-806-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Giovanny Sanchez-Juarez appeals his conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. §§ 1326(a) and (b)(1).
   Sanchez-Juarez argues that treating a prior felony or aggravated felony
   conviction that increases the statutory maximum under § 1326(b) as a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51247      Document: 00516451118           Page: 2    Date Filed: 08/29/2022




                                     No. 21-51247


   sentencing factor, rather than a separate element of the offense, violates the
   Constitution.
          Sanchez-Juarez correctly concedes that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review. See United States v. Pervis, 937 F.3d 546, 553–
   54 (5th Cir. 2019). The Government has filed an unopposed motion for
   summary affirmance or, alternatively, for an extension of time to file its brief.
          Because the Government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   summary affirmance is proper. Accordingly, the motion for summary
   affirmance is GRANTED, and the judgment of the district court is
   AFFIRMED. The Government’s alternative motion for an extension of
   time to file its brief is DENIED AS MOOT.




                                          2